NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5654-17T1

HELLENIC GYRO & PITA, LLC,

          Plaintiff-Appellant,

v.

GLOUCESTER COUNTY
UTILITIES AUTHORITY and
MONROE MUNICIPAL
UTILITIES AUTHORITY,

     Defendants-Respondents.
________________________________

                    Argued March 12, 2019 – Decided July 10, 2019

                    Before Judges Hoffman, Suter and Geiger.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Gloucester County, Docket No. L-0380-18.

                    David W. Field argued the cause for appellant
                    (Lowenstein Sandler, LLP, attorneys; David W. Field,
                    of counsel and on the briefs; Michael A. Kaplan and
                    Eric R. Suggs, on the briefs).

                    Walter F. Kawalec, III, argued the cause for respondent
                    Gloucester County Utilities Authority (Marshall
                    Dennehey Warner Coleman & Goggin, attorneys;
            Walter F. Kawalec, III, and Matthew J. Behr, on the
            brief).

            John J. Armano, Jr., argued the cause for respondent
            Monroe Municipal Utilities Authority (Trimble &
            Armano, attorneys; John J. Armano, Jr., on the brief).

PER CURIAM

      Plaintiff Hellenic Gyro and Pita, LLC appeals from two Law Division

orders dismissing its complaint against defendants, the Gloucester County

Utilities Authority (GCUA) and the Monroe Municipal Utilities Authority

(MMUA), pursuant to Rule 4:6-2(e), for failure to state a claim upon which relief

can be granted. Plaintiff also appeals from a subsequent order denying its

motion to modify the dismissal from with prejudice to without prejudice. For

the reasons that follow, we affirm, but add clarification regarding the scope of

the trial court's dismissal with prejudice.

      Plaintiff owns a 93,000 square foot commercial building that is currently

unoccupied in Monroe Township. Plaintiff incurs ongoing service fees owed to

the township for the building's connection to the county's sewer line. Apparently

tired of paying these fees, plaintiff's complaint states it informed the MMUA

and the GCUA in January and February 2018 of its intent to disconnect from the

sewer line. However, plaintiff has never done so – it contacted defendants in an

attempt "to ensure that [p]laintiff would not be charged a second connection fee

                                                                         A-5654-17T1
                                         2
when it ultimately re-connects to the [s]ewer [l]ine." See Airwick Indus. v.

Carlstadt Sewerage Auth., 57 N.J. 107, 122 (1970) (holding that utilities

authorities may "include as part of the connection fee a sum of money which

will represent a fair contribution by the connecting party toward the debt service

charges theretofore met by others," and may also "prescribe a schedule of

connection fees escalating with the passage of time").

      According to plaintiff's complaint, the MMUA "responded that it believes

. . . it will charge [p]laintiff a re-connection fee." In fact, the response actually

stated, "With regard to your reconnection fee question, the MMUA cannot offer

any written assurance with regard to a potential charge at some point in the

future. Any such potential fee will undoubtedly be dependent on the facts and

circumstances at the time."       Plaintiff then filed its complaint seeking a

declaratory judgment "ordering that the [GCUA] and the [MMUA] cannot

charge [p]laintiff a re-connection fee greater than the actual costs of re-

connection as long as the re-connection is not materially different than the

existing condition." Plaintiff "does not object to paying the actual cost of re-

connection," but contends that any fee greater than the actual cost "is contrary

to the New Jersey Sewerage Authorities Law," N.J.S.A. 40:14A-1 to -45.




                                                                             A-5654-17T1
                                         3
      Defendants filed motions to dismiss pursuant to Rule 4:6-2(e), contending

that plaintiff's declaratory judgment claim is not ripe for judicial determination.

After oral argument, Judge Jean B. McMaster granted defendants' motions.

Since it remains undisputed that plaintiff never disconnected its sewer line, and

it remains unknown if and when plaintiff would seek to reconnect the line, the

judge found plaintiff's complaint "not ripe for adjudication because the relief

that's being sought is based . . . on future, contingent, [and] uncertain factors

that cannot be determined with any certainty at this time." Judge McMaster then

denied plaintiff's motion seeking to amend her with prejudice dismissal orders

to without prejudice.

      This appeal followed.

                                        I.

      Rule 4:6-2(e) provides that a complaint may be dismissed for "failure to

state a claim upon which relief can be granted . . . ." That rule tests "the legal

sufficiency of the facts alleged on the face of the complaint." Printing Mart-

Morristown v. Sharp Elec. Corp., 116 N.J. 739, 746 (1989) (citation omitted).

      On a motion to dismiss, a plaintiff need not prove the case, but need only

"make allegations which, if proven, would constitute a valid cause of action."

Kieffer v. High Point Ins. Co., 422 N.J. Super. 38, 43 (App. Div. 2011) (quoting


                                                                           A-5654-17T1
                                        4
Leon v. Rite Aid Corp., 340 N.J. Super. 462, 472 (App. Div. 2001)). On such a

motion, plaintiff is entitled to "every reasonable inference of fact." Printing

Mart, 116 N.J. at 746 (citing Indep. Dairy Workers Union v. Milk Drivers &

Dairy Emp. Local 680, 23 N.J. 85, 89 (1956)).

      A reviewing court must search "the complaint in depth and with liberality

to ascertain whether the fundament of a cause of action may be gleaned even

from an obscure statement of claim, opportunity being given to amend if

necessary." Ibid. (quoting Di Cristofaro v. Laurel Grove Mem. Park, 43 N.J.

Super. 244, 252 (App. Div. 1957)). This review should be "at once painstaking

and undertaken with a generous and hospitable approach." Ibid.

                                          II.

      Plaintiff asserts the reason it "has not disconnected [the property's sewer

line] is because its re-connection rights have not been adjudicated," and "[t]he

entire purpose of . . . the filing of this lawsuit [is] to ensure that [p]laintiff will

not have to pay a re-connection fee." Since plaintiff "is currently assessed

service fees by the [MMUA], and wishes to disconnect to avoid these fees while

the [b]uilding is unoccupied," it contends there exists "a live justiciable right

that affects [p]laintiff every day."




                                                                               A-5654-17T1
                                          5
      The Uniform Declaratory Judgments Act (the Act), N.J.S.A. 2A:16-50 to

-62, empowers courts to declare rights, status and other legal relations in order

"to afford litigants relief from uncertainty and insecurity."          Chamber of

Commerce, U.S.A. v. State, 89 N.J. 131, 140 (1982). In order to maintain a

declaratory judgment action, the plaintiff must be able to demonstrate a

justiciable controversy between adverse parties, and a sufficient interest in the

outcome of the dispute to confer standing. Bergen County v. Port of N.Y. Auth.,

32 N.J. 303, 307 (1960); In re Ass'n of Trial Lawyers of Am., 228 N.J. Super.

180, 183-84 (App. Div. 1988). Stated differently, the Act "'cannot be used to

decide or declare rights or status of parties upon a state of facts which are future,

contingent and uncertain.'" Chamber of Commerce, 89 N.J. at 140 (quoting

Lucky Calendar Co. v. Cohen, 20 N.J. 451, 454 (1956)).

      While the State Constitution does not expressly limit the court's

jurisdiction to actual cases and controversies, we do not "render advisory

opinions or function in the abstract." Crescent Park Tenants Ass'n v. Realty

Equities Corp. of N.Y., 58 N.J. 98, 107 (1971) (citing N.J. Tpk. Auth. v. Parsons,

3 N.J. 235, 240 (1949)).

      Based on our review of the record and the applicable law, we conclude

plaintiff's arguments lack sufficient merit to warrant extended discussion. R.


                                                                             A-5654-17T1
                                         6
2:11-3(e)(1)(E). Unless and until plaintiff goes forward with disconnecting, and

then reconnecting its sewer line, its challenge to the imposition of a fee related

to the eventual reconnection process will continue to involve "rights and status

of parties upon a state of facts which are future, contingent and uncertain."

Chamber of Commerce, 89 N.J. at 140. For that reason, we affirm substantially

for the reasons stated by Judge McMaster in her cogent oral opinion.

      Because the parties continue to dispute the scope of Judge McMaster's

with prejudice dismissal order, we add the following clarification. The with

prejudice dismissal orders under review decided only the narrow issue presented

in plaintiff's complaint, i.e., whether plaintiff was entitled to obtain declaratory

relief regarding the imposition of a future connection fee in the event plaintiff

disconnects and then seeks to reconnect its sewer line. As a result, the orders

under review would not preclude plaintiff from challenging the imposition of an

actual connection fee in the future, or the amount thereof, should plaintiff elect

to disconnect and then seek to reconnect its sewer line.

      Affirmed.




                                                                            A-5654-17T1
                                         7